Citation Nr: 1743557	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1970 to October 1971, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO); this matter is now in the jurisdiction of the Atlanta, Georgia RO.   In her September 2013 VA Form 9, substantive appeal, the appellant requested a videoconference hearing; she failed to report for the scheduled hearing in January 2017.  In August 2017 correspondence, she withdrew her hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).   VA is required to make "reasonable efforts" to provide assistance when adjudicating cause of death claims.  38 U.S.C.A. § 5103A(a)(1).  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

As an initial matter, the appellant appointed the Georgia Department of Veterans Services (GDVS) as her representative in November 2010.  To date, GDVS has not been afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the appellant's behalf for this appeal.  GDVS is not located within the Board's offices, and thus, the case must be remanded so that the appellant and her representative are afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600.

At the time of his death, the Veteran was not granted service connection for any disability.  His July 2005 death certificate shows that he was receiving inpatient treatment at Peach Regional Medical Center and that he died of cardiorespiratory arrest secondary to complications of pancreatic cancer.  To date, VA has not specifically requested treatment records from Peach Regional Medical Center.  Because the Board finds that these records are essential in developing a medical opinion, and in ultimately deciding this matter, a remand is required.

The appellant has stated her belief that the Veteran's diabetes mellitus caused or aggravated his cardiorespiratory arrest.  Because the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange during service.  As his terminal hospitalization discharge summary shows a diagnosis of diabetes mellitus with complications, he may have been entitled to presumptive service connection for such disease under 38 U.S.C.A. § 1116 if he was diagnosed with Type 2 diabetes (and filed such claim prior to his death).  Thus, a critical question raised is whether the Veteran was diagnosed with Type 2 diabetes and, if so, whether it caused, or contributed to cause, his death.

While pancreatic cancer is not a disability that would have entitled the Veteran to presumptive service connection, a claimant is not precluded from establishing service connection with proof of actual direct causation if presumptive provisions do not apply.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.
Additionally, the Board notes that the appellant submitted a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs (VA) ("medical authorization") for Dr. Dinakara Shetty.  The RO's attempts to obtain these records were unsuccessful.  As this matter is being remanded anyway, the RO should encourage the appellant to submit treatment records from Dr. Shetty on her own and to identify any outstanding private treatment records that would aid in this matter. 

Accordingly, the case is REMANDED for the following:

1. Request that the appellant submit a completed release form for any private treatment the Veteran received, to include the terminal records from Peach Regional Medical Center.  After securing the necessary release(s), all relevant records identified should be requested.  If the requested records are not available, the appellant should be so notified and reminded that it ultimately her responsibility to ensure that private treatment records are received.

2.  Arrange for the Veteran's record to be forwarded for review by an appropriate physician to secure a medical advisory opinion in the matter of whether or not the cause of the Veteran's death should be service-connected.  Upon review of the entire record the examiner should provide an opinion that responds to the following:

(a) Is there any basis in the record for relating the listed primary causes of the Veteran's death (cardiorespiratory arrest secondary to complications related to pancreatic cancer) to the Veteran's service, to include exposure to herbicide agents?  

(b) Did the Veteran have Type 1 or Type 2 diabetes mellitus?  If Type 2 diabetes, did his diabetes cause, or contribute to cause, his death?  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

3.  Thereafter, provide the appellant's representative the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/or argument and evidence on the appellant's behalf.

4.  Then, review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).



